     Case 1:20-cr-00030-NONE-SKO Document 24 Filed 09/14/20 Page 1 of 3


 1    MICHAEL W. BERDINELLA, SBN# 085035
      726 W. Barstow, Suite 100
 2    Fresno, CA 93704
      Telephone: (559) 436-8000
 3    Fax: (559) 436-8900
      Email: attyberdinella@gmail.com
 4
 5    Attorney for Defendant
      EDUARDO ROSALES-LABRA
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                  Case No. 1:20-CR-00030-NONE-SKO
12                     Plaintiff,                 STIPULATION TO CONTIUE CHANGE OF
                                                  PLEA HEARING AND ORDER
13     vs.
14     EDUARDO ROSALES-LABRA                      Hearing Date: September 18, 2020
                                                  Time: 8:30 a.m.
15                    Defendant.                  Judge: Hon. Dale A. Drozd
16
17
      TO: THE HONORABLE DALE A. DROZD, UNITED STATES DISTRICT
18
      COURT JUDGE, EASTERN DISTRICT OF CALIFORNIA:
19
20           IT IS HEREBY STIPULATED by and between the parties hereto, Defendant

21    EDUARDO ROSALES-LABRA, through his Attorney Michael W. Berdinella, and
22    Plaintiff UNITED STATES OF AMERICA, through Assistant United States Attorney
23
      Laura D. Withers, to Continue the Change of Plea Hearing currently calendared for
24
      September 18, 2020 at 8:30 a.m. to October 23, 2020 at 9:30 a.m.
25
             The Continuance is requested by Attorney Michael W. Berdinella for Defendant,
26
27    EDUARDO ROSALES-LABRA. Mr. ROSALES-LABRA has been housed in the Fresno

28    County Jail since January 31, 2020.
     Case 1:20-cr-00030-NONE-SKO Document 24 Filed 09/14/20 Page 2 of 3


 1    On June 30, 2020 Attorney Berdinella was informed that Mr. ROSALES-LABRA had
 2    tested positive for COVID-19. In a ZOOM meeting from the Fresno County Jail with Mr.
 3
      ROSALES-LABRA on September 10, 2020, Mr. ROSALES-LABRA appeared ill and
 4
      lethargic. He stated he was having difficulty comprehending the information presented to
 5
      him regarding the Plea Agreement. It is the opinion of this Counsel that Mr. ROSALES-
 6
 7    LABRA is still suffering from the effects or after-effects of COVID-19, and does not

 8    have the clarity or comprehension necessary to enter into or to sign the Plea Agreement at
 9    this time. It is agreed between parties that Mr. ROSALES-LABRA should be granted
10
      extra time to recover from this debilitating virus so that he may fully comprehend the
11
      details and ramifications of the Plea Agreement.
12
             For the above reasons, it is so Stipulated to Continue the Change of Plea Hearing
13
14    calendared for September 18, 2020 at 8:30 a.m. to October 23, 2020 at 9:30 a.m. For the

15    purpose of computing time under the Speedy Trial act, 18 U.S.C. § 3161, et seq., within

16    which trial must commence, the time period of September 18, 2020 to October 23, 2020,
17
      inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local
18
      Code T4] because it results from a continuance granted by the Court at defendant’s
19
      request on the basis of the Court’s finding that the ends of justice served by taking such
20
21    action outweigh the best interest of the public and the defendant in a speedy trial.

22
23
24
      Dated: September 11, 2020                     /s/ Michael W. Berdinella
25                                                  Michael W. Berdinella
                                                    Attorney for Defendant
26
                                                    Eduardo Rosales-Labra
27

28

                                          -2-
       STIPULATION TO CONTIUE CHANGE OF PLEA
       HEARING AND PROPOSED ORDER
     Case 1:20-cr-00030-NONE-SKO Document 24 Filed 09/14/20 Page 3 of 3


 1
      Dated: September 11, 2020                       /s/ Laura D. Withers__________________
 2                                                    Laura D. Withers
 3                                                    Assistant United States Attorney

 4
 5
 6
 7
 8                                                ORDER
 9           IT IS SO ORDERED to Continue this Change of Plea Hearing from September 18, 2020
10    at 8:30 a.m. to October 23, 2020 at 9:30 a.m.
11
      IT IS SO ORDERED.
12
13       Dated:     September 11, 2020
                                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                          -3-
       STIPULATION TO CONTIUE CHANGE OF PLEA
       HEARING AND PROPOSED ORDER
